DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The claims of 26 May 2021 have been entered.
Drawings
The drawings are objected to because: 
The individual figures within Fig 2A need labeling (i.e. the cross-sectional figures).
All cross-sectional figures need to be properly hatched, showing elements that have been cut. Cutting plane needs to be properly identified.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Richard et al. (US 20130327138) in view of Patel et al. (US 20050279510).
Regarding claim 1, Richard discloses a system for a well having a casing string (#110), the system comprising: 
an upper section (‘upper completion ¶0023), having a first lateral end (lower end), comprising: 
upper production tubing (#140) configured to be a conduit for production fluids; 
an upper electrical cable (“electric line that extends from the lower end of the upper completion to the surface” - ¶0020) configured to transmit electricity; and 
a sub-surface safety valve (‘safety valve” - ¶0024) fixed to the upper production tubing; 
a lower section (“lower completion” - ¶0023), having a second lateral end (upper end), comprising: 
lower production tubing (“production tubing that will form the lower completion” - ¶0019) configured to be a conduit for the production fluids; 
a lower electrical cable (“sensor system 125 incorporates sensors that communicate sensed data electrically” - ¶0026) configured to transmit electricity; 
an electric submersible pump assembly (¶0023 –“the lower completion includes the equipment in the producing zone … such as electric submersible pumps” and “sensor system to monitor conditions associated with a lower completion” - ¶0019); and 
a stinger assembly (“the tubing of the upper completion” - ¶0020) fixed to the first lateral end of the upper section; and 
a stinger receptacle (“a sub above or through the completion packer at the top of the lower completion” - ¶0020) fixed to the second lateral end [upper] of the lower section, 
wherein the stinger receptacle is configured (“when the upper completion is stabbed into the lower completion, the wet-connect electrically couples the polymeric sensor system [lower completion] through the electrically line [upper completion] to a monitoring unit at the surface of the well” - ¶0020) to receive the stinger assembly and create an electrical connection between the upper section and the lower section.
Richard discloses “completion equipment #120 is installed within casing #110 to enable the removal of the hydrocarbons from the well” - ¶0022 however does not explicitly disclose, teach or suggest ‘an anchor configure to hold the lower section within the casing string’.
Patel teaches a “lower completion #18 includes a packer #20, which seals and anchors the lower completion #18 to a surrounding wall, such as casing #14 (or wellbore wall if the wellbore is not cased)” - ¶0018.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide an anchor to the lower completion as in Patel, for the system executing the invention of Richard. As in Patel, it is within the capabilities of one of ordinary skill in the art to adapt Richard' s invention with the predictable result of anchoring the lower completion to the well casing as would be needed in the Richard method for the purpose of securing the lower completion to the wellbore while the upper completion is lowered in the wellbore prior to the coupling between the lower and upper completions.
See KSR Int'l Co. v. Teleflex Inc.,550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) MPEP 2143(I), rationale C.
Regarding claim 11, Richard discloses a method for a well having a casing string (#110), the method comprising: 
running (“completion equipment #120 is installed within casing #110” - ¶0022) a lower section, into the casing string, wherein the lower section comprises: 
lower production tubing (“production tubing that will form the lower completion” - ¶0019) configured to be a conduit for production fluids; 
a lower electrical cable (“sensor system 125 incorporates sensors that communicate sensed data electrically” - ¶0026) configured to transmit electricity; 
a stinger receptacle (“a sub above or through the completion packer at the top of the lower completion” - ¶0020) configured (“when the upper completion is stabbed into the lower completion, the wet-connect electrically couples the polymeric sensor system [lower completion] through the electrically line [upper completion] to a monitoring unit at the surface of the well” - ¶0020) to receive a stinger assembly; 
an electric submersible pump assembly  (¶0023 –“the lower completion includes the equipment in the producing zone … such as electric submersible pumps” and “sensor system to monitor conditions associated with a lower completion” - ¶0019); and 
running (“Completion equipment is installed within casing” - ¶0022) an upper section into the casing string, wherein the upper section comprises: 
upper production tubing (#140) configured to be a conduit for the production fluids; 
an upper electrical cable (“electric line that extends from the lower end of the upper completion to the surface” ¶0020) configured to transmit electricity; 
the stinger assembly (“the tubing of the upper completion” - ¶0020) configured (“when the upper completion is stabbed into the lower completion” ¶0020) to enter the stinger receptacle; and 
a sub-surface safety valve (‘safety valve’ - ¶0024) fixed to the upper production tubing; 
inserting (“when the upper completion is stabbed into the lower completion, the wet-connect electrically couples the polymeric sensor system [lower completion] through the electrically line [upper completion] to a monitoring unit at the surface of the well” - ¶0020) the stinger assembly into the stinger receptacle to create an electrical connection between the upper section and the lower section.
Richard inherently discloses the lower completion has weight by the mere fact that the ESP and packer are located on the lower completion,
Richard does not explicitly disclose, teach or suggest ‘an anchor configure to hold the lower section within the casing string’.
Patel teaches a “lower completion #18 includes a packer #20, which seals and anchors the lower completion #18 to a surrounding wall, such as casing #14 (or wellbore wall if the wellbore is not cased)” - ¶0018.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide an anchor to the lower completion as in Patel, for the system executing the invention of Richard. As in Patel, it is within the capabilities of one of ordinary skill in the art to adapt Richard' s invention with the predictable result of anchoring the lower completion to the well casing as would be needed in the Richard method for the purpose of securing the lower completion to the wellbore while the upper completion is lowered in the wellbore prior to the coupling between the lower and upper completions.
See KSR Int'l Co. v. Teleflex Inc.,550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) MPEP 2143(I), rationale C.
Regarding claim(s) 10 and 20, Richard of the combination discloses wherein the lower section further comprises a packer (“the assembled lower completion is installed in production zone of the well. The producing zone is isolated from the portion above it by a completion packer” - ¶0020), fixed (“isolated from the portion above” - ¶0020) within the casing string.
Claim(s) 2-5 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Richard and Patel as applied to claim(s) 1 and 11 above, and further in view of Pottier et al. (USP 4,589,717).
Regarding claim(s) 2 and 12, Richard of the combination discloses wherein the stinger assembly (“the tubing of the upper completion) connected to the upper electrical cable [#145], and the stinger receptacle (“a sub above or through the completion packer”) connected (“this sub includes one part of a wet-connect that is electrically coupled” - ¶0020) to the lower electrical cable.
Richard discloses “when the upper completion is stabbed into the lower completion, the two wet-connect connectors engage each other to make the electrical connection; however, the combination does not explicitly disclose a male/female coupling.
Pottier teaches ‘Repeatedly Operable Electrical Wet Connector’ comprising a bore formed in the female connector to accommodate the male connector is sealed by a slidable shuttle and is filled with a dielectric liquid when the male connector is not inserted” – abstract.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of wet-connect connection of Pottier for the wet-connect connection of Richard. 
The simple substitution of one known element for another producing a predictable result renders the claim obvious because the substitution would yield predictable downhole electrical connection.
Regarding claim(s) 3 and 13, Pottier of the combination discloses wherein the female coupling is configured (Col 7 line 30) to receive the male coupling to create the electrical connection between the upper section and the lower section.
Regarding claim(s) 4 and 14, Richard of the combination discloses wherein the electric submersible pump assembly comprises a motor powered by electricity transferred (“the polymeric sensor system may be connected by an electrical line directly to equipment at the surface of the well, or it may be connected to the motor so that sensor data can be communicated to the surface through the motor’s power or communication lines” - ¶0037) from the upper electrical cable to the lower electrical cable.
Regarding claim(s) 5 and 15, the combination discloses the system of claim 1 and method of claim 15; however, the combination does not explicitly disclose, teach or suggest wherein the stinger receptacle is configured to release the stinger assembly and disconnect the electrical connection.
Pottier teaches ‘a repeatedly operably electrical wet connector’ that is configured to release the stinger assembly and disconnect the electrical connection. Specifically reciting – “The object of this invention is an electrical connector assembly in which losses of dielectric material with each disconnection are substantially eliminated and which is thus capable of a greater number of connection and disconnection operations” – Col 1 line 47.
 Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of wet-connect connection of Pottier for the wet-connect connection of Richard. 
The simple substitution of one known element for another producing a predictable result renders the claim obvious because the substitution would yield predictable downhole electrical connection.
Claim(s) 6-9 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Richard and Patel as applied to claim(s) 1 and 11 above, and further in view of Gaines (USP 4,474,243).
Regarding claim(s) 6 and 16, the combination discloses the system of claim 1 and the method of claim 11; however, does not explicitly disclose, teach or suggest wherein the stinger assembly comprises a no-go locator connected to the first lateral end of the upper section.  
Gaines teaches wherein the stinger assembly (Gaines #27) comprises a no-go locator (Gaines Fig 3 unreferenced beveled upset resting against surface #12a) connected to the first lateral end [lower] of the upper section. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Gaines, to modify the stinger and receptacle of the combination to provide a no-go locator that would stop the stinger during insertion and prevent the stinger from further insertion into the receptacle; causing possible damage or misalignment of the stinger and receptacle.
Regarding claim(s) 7 and 17, the combination discloses the system of claim 6 and the method of claim 16; however the combination does not explicitly disclose, teach or suggest further comprising: receiving a stinger, connected to the no-go locator, by a stinger interface located in the stinger receptacle.  
Gaines teaches wherein the stinger receptacle (Fig 3 #11) comprises a stinger interface (Fig 3 #12a) configured to receive a stinger (Gaines #25), fixed to the no-go locator (Gaines Fig 3).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Gaines, to modify the stinger and receptacle of the combination to provide a no-go locator that would stop the stinger during insertion and prevent the stinger from further insertion into the receptacle; causing possible damage or misalignment of the stinger and receptacle.
Regarding claim(s) 8 and 18, the combination discloses the system of claim 7 and method of 17; however does not explicitly disclose, teach or suggest aligning the stinger to the stinger interface using a guide, connected to the no-go locator.  
Gaines teaches further comprising: a guide (Fig 3 illustrates a beveled guide between increasing outer diameters), fixed (Fig 3 illustrates varying outer diameters of stinger all fixed to the stinger) to the no-go locator, that aligns (‘centers stinger within receptacle’) the stinger with the stinger interface during insertion of the stinger into the stinger receptacle.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Gaines, to modify the insertion process such that the stinger auto locates the receptacle opening and smoothly proceeds with the insertion with minimal obstructions.
Regarding claim(s) 9 and 19, the combination discloses the system of claim 8 and method of claim 18; however does not explicitly disclose, teach or suggest further comprising: sealing a space between the stinger and the stinger interface using a seal, disposed around the stinger.  
Gaines teaches further comprising: a seal (Gaines Fig 3 #28), disposed around the stinger (Gaines #27), wherein the seal seals against the stinger interface upon insertion of the stinger into the stinger interface.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, given the teaching of Gaines, to modify the stinger and receptacle interface with seals to prevent fluid between the stinger and receptacle that could interfere with the wet-connect of the combination.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Monjure (US 20100270032) interpreted as the closest art available discloses the connection between upper and lower power cable within the wellhead, therefore fails the method since upper portion is not lowered into casing string; with the other recited claim limitations.
Nicholson (US 20080227322) fail to transfer fluid through the wet-mate connector; with the other recited claim limitations.
Lastra (US 20180187493) discloses wherein the electrical connections are made prior to deploying in casing; therefore the ‘stinger assembly is not configured to enter the stinger receptacle during the running of the upper section into the casing string; with the other recited claim limitations.
Shaw (US 20090242212) “Wet-mate connection for ESP pumping system” – Pump on upper section not hanging from lower section; therefore the lower section does not comprise a pump assembly; with the other recited claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Giovanna Wright/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/R.R.R/           Examiner, Art Unit 3672 
02 Dec 2022